Citation Nr: 0327506	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to accrued benefits, specifically, additional 
compensation due a veteran for qualified dependents.  


REPRESENTATION

Appellant represented by:	George P. Garofalo, Esquire


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1944 to December 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
the veteran's cause of death.  That decision denied 
entitlement to accrued benefits and pension benefits.  The 
appellant is the veteran's widow.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was in receipt of a 
30 percent evaluation for chronic pleuritis.

4.  The appellant timely filed her claim for accrued benefits 
in September 1998.  

5.  At the time of his death, the veteran had not claimed 
additional compensation for his dependents, and had not put 
VA on notice of the existence of his dependents.


CONCLUSION OF LAW

The requirements for accrued benefits are not met.  38 
U.S.C.A. §§ 5107, 5121 (West 2002);  38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that it may decide that the VCAA could not 
affect a pending matter."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001)(en banc).  The Court has held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

Accrued benefits claims are decided on the basis of evidence 
of record in the claims file at the time of the veteran's 
death.  38 C.F.R. § 3.1000(a).  There is no additional 
evidence that could substantiate the appellant's claim, thus, 
the VCAA is not for application.

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. 3.1000(a).

The appellant has not contended, nor does the record show, 
that the veteran ever claimed additional compensation for his 
dependents.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  Thus, on its face, the appellant's claim for 
accrued benefits must fail.

In a February 1999 letter, the appellant argued that VA 
committed clear and unmistakable error (CUE) when it failed 
to award the veteran additional benefits for his dependents.  
The appellant argued that VA had an obligation to notify the 
veteran of a change in law that provided additional 
compensation for veteran's dependents for veteran's who are 
in receipt of compensation at the rate of 30 percent or more.  
See 91 Stat. 1064: P.L. 95-479, § 102 (Oct. 18,1978) 
(codified at 38 U.S.C.A. § 1115 (West 2003) (formerly 
38 U.S.C.A. § 315).  

When there is a change in law, VA has no duty to inform 
claimants of their potential entitlement to benefits under 
the changed law, unless the changed law specifically imposes 
such a duty.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  
However, VA may have a duty to advise a claimant of potential 
entitlement where VA was aware of a claimants entitlement to 
benefits under the new law.

The legislative history, and provisions of 38 U.S.C.A. § 1115 
did not impose a duty on VA to notify potential claimants of 
their entitlement under the new law.  Gold v. Brown, 7 vet. 
App. 315, 318 (1995).  

It is arguable that the provisions of 38 U.S.C.A. § 7222 
(West 2003) and DVB Circular 21-78-10 did impose an 
obligation on VA to notify potential claimants of the change 
in law.  However, a failure on the part of VA to comply with 
that obligation could not serve to show that the veteran had 
a claim pending at the time of his death, or was entitled to 
benefits for dependents.  Rodriguez v. West, 189 F.3d 1351, 
1355 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004, 146 L. 
Ed. 2d 219, 120 S. Ct. 1270 (2000) (the Federal Circuit 
stated that "it is doubtful whether [section 7722(d)] 
creates any enforceable rights for an applicant for benefits 
who did not receive assistance in presenting a claim").  In 
Kay v. Principi, the Court determined that the appellant 
could not find relief by the equitable tolling of the 
effective date of the appellant's claim "based on the fact 
that the Secretary may not have properly acted in accordance 
with 38 U.S.C.A.. § 7722(c) or (d)." Kay, 16 Vet. App. 529, 
532 (2002).

Although Rodriguez and Kay concerned claims for an earlier 
effective date, the rationale behind those decisions would 
seem to apply in the case of a claim for accrued benefits.  
In both situations a claimant is arguing for entitlement on 
the grounds that the failure to provide notice of a change in 
law resulted in a constructive claim for benefits as of the 
date of the change.  The courts have rejected this argument.

The Board has noted that the veteran's December 1945 claim 
for benefits contained the information that he was currently 
married.  However, VA had no evidence that the veteran was 
married or had other dependents at the time of the change in 
law in 1978.  However, even if VA had such knowledge, it 
would have only been obliged to advise the veteran of his 
potential entitlement to additional benefits.  The failure to 
notify him of his potential entitlement, could not serve as 
the basis for awarding accrued benefits.  See Rodriguez; Kay.

Since the veteran did not have a claim pending at the time of 
death, and the evidence of record at the time of death did 
not show entitlement; the claim for accrued benefits on the 
basis of entitlement to additional compensation for 
dependents is denied.


ORDER

Entitlement to accrued benefits, specifically additional 
compensation due a veteran  for qualified dependents, is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



  

